Filed 6/30/16 In re V.G. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

In re V.G. et al., Persons Coming Under the                          H042412
Juvenile Court Law.                                                 (Santa Clara County
                                                                     Super. Ct. Nos. 1-15-JD-23076,
                                                                     1-15-JD-23077)

SANTA CLARA COUNTY
DEPARTMENT OF FAMILY AND
CHILDREN’S SERVICES,

         Plaintiff and Respondent,

         v.

T.D.,

         Defendant and Appellant.


         On June 1, 2015, J.F. and his half-sister, V.G., were declared dependent children
of the court and ordered into foster care, having been found to come within the provisions
of Welfare and Institutions Code section 300, subdivisions (b) and (c).1 T.D., the
children’s mother, along with Justin F., J.F’s father, appeals, seeking review of a
pre-disposition order requiring the children to be vaccinated. Justin F. contends that it
was improper to make this order before J.F. was declared a dependent child of the court;
mother joins in Justin F.’s argument. We find the issue to be moot and must therefore
dismiss the appeals.



         1
        All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.
                                       Background
       V.G. 2 and J.F., then aged five years and nearly nine months respectively, were
taken into protective custody by the deputy sheriffs for Santa Clara County. Mother was
arrested for child endangerment because she had exposed the children to secondhand
marijuana smoke and numerous safety hazards, and the children had access to marijuana,
marijuana paraphernalia, rat feces, an open well in the backyard, and excessive trash and
clutter throughout the home. The Department of Family and Children’s Services (DFCS)
filed a petition for each child, describing the circumstances of the children’s removal by
the sheriffs and further alleging that mother continued to abuse methamphetamine and
marijuana despite having completed an outpatient drug program. DFCS further alleged
that the children were repeatedly being exposed to domestic violence perpetrated by
Justin F. The petition and subsequently amended petition cited section 300,
subdivisions (b) and (c).
       In the social worker’s jurisdiction/disposition report prepared for a February 23,
2015 hearing, she noted that “[d]ue to personal beliefs,” mother and Justin F. “do not
believe in having the children vaccinated.” After the hearing was continued to March 18,
2015, the social worker submitted an addendum report in which she again noted that both
mother and Justin F. were “not in agreement with the children in [sic] receiving any
immunization.”
       At the continued hearing DFCS recommended family reunification services for
mother and for each child’s father. DFCS also asked the court to order that the children
receive immunizations, consistent with their doctor’s advice. Mother and Justin F. both
objected. Mother’s attorney explained that mother “just does not believe in
immunization, and it’s based on the research and material that she’s read regarding the


       2
         The alleged father of V.G. was then in prison. According to DFCS, he had a
history of substance abuse, for which he was being treated, and domestic violence for
which he was not taking responsibility.
                                            2
harms of immunization.” Justin F.’s counsel explained, “Your Honor, my client practices
the Buddhist religion, and he views that religion as a naturalist religion, so he thinks that
immunizations are an unnatural process. It’s manmade, and he believes in leaving it to
nature’s care, and that’s the basis of his objection.”
        At that point the court ruled on DFCS’s request: “The Court has had ample time
to consider the issue. I certainly respect the parents’ position and their objection to the
immunization. The Court is going to order [that] the immunizations occur immediately.”
The matter was then set for an “Early Resolution Conference” to take place on April 13,
2015.
        By the April 13 “Early Resolution” hearing, both appellants had modified their
stance on immunizations. Justin F. was “no longer objecting to the immunizations.”
Instead, recognizing that some immunizations had already been administered, he asked
“that the immunizations going forward happen in a delayed or staggered manner, which
he learned is a way that can be easier on the child so it doesn’t all have to happen at the
same time.” Mother was “in support of that plan as well, to stagger the immunizations.”
DFCS represented to the court that it would stagger the immunizations according to the
doctor’s recommendation.
        In preparation for the hearing on jurisdiction and disposition, the social worker
submitted another addendum report, the third in the proceedings. In this document she
stated that both children had received multiple vaccinations, V.G. on April 8 and J.F. on
April 17. J.F.’s could not be staggered as appellants had requested, because the
pediatrician had said that J.F. was “too far behind on his vaccinations to stagger them.”
        On May 26, 2015, the court finally heard testimony from both parents and
argument from counsel regarding jurisdiction and disposition, and on June 1, 2015, it
announced its ruling. DFCS had withdrawn its allegations under section 300,
subdivision (c); accordingly, the court addressed only subdivision (b) of the statute, as
alleged in the first amended petition. Those allegations were sustained, and both minors

                                              3
were adjudged dependent children of the court. The court further found by clear and
convincing evidence that removal from mother’s home was necessary in order to protect
the children, and that it would be a “substantial risk of detriment” to return J.F. to Justin
F.’s custody. Accordingly, both children were ordered into the custody of DFCS for
placement in foster care, with reunification services to both mother and each child’s
father.
          Mother timely filed her notice of appeal from this order. Both appellants,
however, had already filed premature notices of appeal from the March 26 immunization
order. On June 16, 2015, on this court’s own motion, Justin F.’s notice of appeal from
the March 26 immunization order was deemed to have been taken from the June 1
dispositional order. In a subsequent order, we granted Justin F.’s request to file an
amended notice of appeal. The two parents’ appeals were ordered to be considered
together for purposes of briefing, oral argument, and disposition.
                                           Discussion
          Justin F. challenges the March 18, 2015 order that J.F. be vaccinated over his
objection. Mother joins in Justin F.’s argument and applies it to V.G. as well. Appellants
anticipate the dispositive procedural obstacle to reversal by urging this court not to treat
the issue as moot, but to consider it on the merits “because it will reoccur yet evade
review.” Their position cannot withstand analysis.
          “As a general rule, appellate courts decide only actual controversies. Thus, ‘it has
been said that an action [that] originally was based upon a justiciable controversy cannot
be maintained on appeal if the questions raised therein have become moot by subsequent
acts or events.’ [Citation.]” (In re Christina A. (2001) 91 Cal.App.4th 1153, 1158.) “An
appeal becomes moot when, through no fault of the respondent, the occurrence of an
event renders it impossible for the appellate court to grant the appellant effective relief.”
(In re Esperanza C. (2008) 165 Cal.App.4th 1042, 1054.) “ ‘A reversal in such a case



                                                4
would be without practical effect, and the appeal will therefore be dismissed.’ ” (In re
Dani R. (2001) 89 Cal.App.4th 402, 404.)
       It is true, of course, that a technically moot case may still be resolved “ ‘if the
question to be decided is of continuing public importance and is a question capable of
repetition, yet evading review. [Citations.] We decide on a case-by-case basis whether
subsequent events in a juvenile dependency matter make a case moot and whether our
decision would affect the outcome in a subsequent proceeding. [Citations.]’ ” (In re
Anna S. (2010) 180 Cal. App. 4th 1489, 1498, quoting In re Yvonne W. (2008) 165
Cal.App.4th 1394, 1404; In re Jody R. (1990) 218 Cal. App. 3d 1615, 1622.)
       Here, however, the facts demonstrate the mootness of the issue and neither
appellant demonstrates the applicability of the exception. Justin F. admits that “the issue
on appeal is moot because [J.F.] received vaccinations nearly a year ago on April 17,
2015. Similarly, the issue on appeal is most likely moot as Father agreed to [J.F.’s]
receiving vaccinations after the order was entered and prior to the vaccinations being
given.” This concession is appropriate. We cannot overlook the facts before us by
simply asserting, without more, that the issue is one of “public concern.” The objections
to the immunizations were personal to each parent—mother’s based on her “research”
and Justin F.’s based on his religion—and there is no evidence that they were “compelled
to agree with the order despite [their] beliefs.” Because the order for immunizations was
followed—and because both appellants withdrew their objections to the procedure—there
is no live controversy or any effectual relief that could be granted to appellants. Nor have
appellants convinced this court that the case poses an issue of broad and continuing
public interest which justifies its resolution on the merits. Having presented no other
issues directed at the proceedings leading to disposition, appellants’ challenge cannot be
sustained.
                                         Disposition
       The appeal is dismissed.

                                               5
                                  _________________________________
                                  ELIA, ACTING P.J.


WE CONCUR:




_______________________________
BAMATTRE-MANOUKIAN, J.




_______________________________
MIHARA, J.




In re V.G. et al.; DFCS v. T.D.
H042412